Order entered September 13, 2018




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00901-CV

                           IN THE INTEREST OF M.M., A CHILD

                       On Appeal from the County Court at Law No. 1
                                 Kaufman County, Texas
                             Trial Court Cause No. 97410CC

                                            ORDER
       We REINSTATE this appeal.

       On August 15, 2018, we abated the appeal to allow the trial court an opportunity to

conduct a hearing to determine whether appellant desired to be represented by counsel. The

court was to make findings of fact, and a clerk's record containing the findings was to be filed no

later than September 10, 2018.

       The clerk's record has not yet been filed, but the reporter's record of the hearing was

filed. The record reflects appellant desires to be represented by counsel, and that Jenny Parks

was appointed to represent him.

       We ADOPT those findings and DIRECT the Clerk of the Court to designate Ms. Parks

as lead counsel for appellant.

       As the appellate record has been filed, we ORDER appellant to file his brief no later than

October 3, 2018.

                                                      /s/   DAVID EVANS
                                                            JUSTICE